Citation Nr: 1518946
Decision Date: 05/04/15	Archive Date: 07/07/15

DOCKET NO.  11-31 761A	)        DATE MAY 4 2015

On appeal from the Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1. Entitlement to service connection for chest pains.

2. Entitlement to an evaluation in excess of 30 percent for asthma.

3. Entitlement to an initial evaluation in excess of 50 percent for an adjustment disorder with mixed anxiety and depression.

REPRESENTATION 

Veteran represented by:      Texas Veterans Commission

ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel

INTRODUCTION

The Veteran had active service from April 2004 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) from September 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the September 2009 rating decision, the RO denied service connection for chest pains, and granted entitlement to service connection for asthma and assigned a 30 percent rating, effective October 27, 2007.   In the November 2009 rating decision, the RO granted entitlement to service connection for an adjustment disorder and assigned a 50 percent rating, effective October 27, 2007.

This appeal was processed using the Veterans Benefits Management System. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal. Some of the Veteran's VA outpatient treatment records are located in Virtual VA.

The issue of an increased evaluation for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The preponderance of the evidence shows that there is no diagnosis for the Veteran's chest pain.

2. The Veteran's adjustment disorder is manifested by occupational and social impairment with reduced reliability and productivity.

-2-

CONCLUSIONS OF LAW

1. The Veteran's chest pains were not incurred in or aggravated by service. 38 U.S.C.A. §§1110, 1112, 1131, 5107(b)(West 2014); 38 C.F.R. §§3.102,3.159, 3.303, 3.304, 4.14(2014).

2. The criteria for an initial evaluation in excess of 50 percent for an adjustment disorder with mixed anxiety and depression have not been met. 38 U.S.C.A.
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9400 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in November 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in June 2009 and July 2009. There is no additional evidence that need be obtained.

Entitlement to Service Connection

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury

-3-

incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran was noted to have chest pain in service. For example, he presented to the emergency room in November 2006 complaining of shortness of breath and chest pain. He reported similar episodes for a few weeks.

Since service, the Veteran has complained of left-sided chest pains which are aggravated by left arm movements, wheezing, and tightness.

The Veteran was afforded a VA examination in June 2009. There, he reported localized pain in the left chest, pectoral area, which occurred constantly. He reported the pain was aching and oppressing. The examiner noted there was no overall functional impairment from this condition. The examiner further opined that a diagnosis was not possible because the chest x-ray was within normal limits and no basis for pain was found, other than the wheezing due to his asthma.

June 2009 x-rays showed clear lungs, cardio size within upper normal range, no hilar or mediastinal masses, and no blunting of the posterior suici. The lateral suici were partially coned off, and were therefore incompletely evaluated. There was no

-4-

obvious fluid overload or failure. The impression was "no acute intrathoracic abnormality."

A September 2009 MRI from Social Security medical records showed an old healed rib fracture on left side, but an otherwise unremarkable examination with no change compared to the previous one from June 2008.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14. Here, the Veteran claims chest pains as a disability. The June 2009 VA examiner concluded that no diagnosis was possible. Therefore, the claim fails the first step of the Shedden test. The examiner supported this conclusion by stating that the x-rays were within normal limits and the only possible basis for pain was due to wheezing from the Veteran's asthma. As that disability is already service connected, the Board will not evaluate it twice. There is no evidence that the Veteran's chest pains are due to another disability. Furthermore, pain is not analogous to disability. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted). Therefore, the Board cannot grant entitlement to service connection for chest pains.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify various disabilities and the criteria for specific ratings. Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in

-5-

all cases. 38 C.F.R. §§ 4.7 and 4.2\;see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder. Fender son v. West, 12 Vet. App. 119 (1999). In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating. That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period. Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

Diagnostic Code 9400 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula). Under the General Rating Formula, a 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9400, General Rating Formula.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once

-6-

a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous." Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating." Id. Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of

-7-

those given examples. Put another way, the severity represented by those examples may not be ignored.

Furthermore, with specific regard to the 70 percent rating, the Federal Circuit has recently held that such rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation." Vazquez-Claudio v. Shinseki 713 F.3d 112, 118 (Fed. Cir. 2013).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32). An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Social Security records from March 2008 show that the Veteran had memory and concentration problems, depressed mood, sleep impairment and a constricted affect. May 2010 records show that the Veteran lived with his parents, mostly stayed in his room, and did not socialize. The Veteran stated that he was capable of the activities of daily life, but his parents did them for him. The Veteran was able to keep up his hygiene, and with current events. He had trouble completing tasks timely, because he became distracted. His parents did not let him drive because he had three accidents in the past year. The Veteran also had difficulty sleeping, decreased energy, poor appetite, anhedonia, fatigue, increased worry, decreased concentration, low self-esteem, and hopelessness. The Veteran experienced occasional suicidal ideation, but had no plan to do it. His GAF score was 35.

-8-

The Veteran was afforded a July 2009 VA examination for his adjustment disorder. There, he demonstrated similar symptoms to those described previously, poor eye contact, and disturbance of motivation and mood. The examiner found his depressed mood, which occurred near-continuously, did not affect the ability to function independently. The examiner also noted impaired impulse control, some unprovoked irritability and periods of violence that affected motivation by getting angry and that affected mood by being irritable. The Veteran had avoidance tendencies such as staying home and not wanting to do anything. He also got angry several times a day, and felt "rage" when his assistants opposed what he told them to do. He raised his voice but did not act out physically. The Veteran also experienced apathy, lethargy, and trouble concentrating when driving.   Panic attacks were present and occurred more than once per week. They included chest pain, trouble breathing, and light-headedness separate from an asthma attack since there was no wheezing or phlegm or swelling in his lungs. The Veteran did not have hallucinations or obsessional rituals. The examiner noted mild memory loss. The examiner opined that the Veteran had difficulty establishing and maintaining effective work/school and social relationships because he isolated and just wanted to stay home by himself. The examiner also stated that the best description of the Veteran's current psychiatric impairment was: psychiatric symptoms causing occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation. The examiner stated that the Veteran did not appear to pose any threat of danger or injury to himself or others. The examiner clarified in an addendum the same month that the diagnosis of adjustment disorder with mixed anxiety and depression was a single diagnosis.

The Veteran also sought VA outpatient treatment for his adjustment disorder. In a December 2007 record, the Veteran complained of flashbacks, sleep impairment, and nightmares. His GAF score was 70. In a May 2009 record, the Veteran was noted to lose his temper, intolerant of coworkers, and irritable. An October 2011 record showed mood swings, loss of interest, and minimal socialization. The Veteran also forgot recent names. His GAF score was 55. A February 2012 record showed that the nightmares could become intrusive thoughts during the day. The

-9-

Veteran also had symptoms of hypervigilance and exaggerated startle response. He was noted to have previous suicidal ideation, but none currently. No hallucination or paranoia was noted.

The Veteran's symptoms do not warrant a rating in excess of the current 50 percent evaluation. The Veteran has shown occupational and social impairment with reduced reliability and productivity. The Veteran is still able to communicate without issue, can perform the activities of daily life, and manages several employees. The Veteran did not have any plan for his suicidal ideation. He also did not have obsessional rituals, panic, or depression which affected his ability to function independently, or violence resulting from his irritability. He did not experience spatial disorientation and kept up his hygiene. His symptoms, such as mood swings, panic attacks more than weekly, impairment of short-term memory, irritability, hypervigilance, and exaggerated startle response are adequately contemplated in the current 50 percent evaluation. Additionally, the Veteran's GAF score ranged from 35, some impairment in reality testing to 70. As noted above, the scores are taken into account with the Veteran's other symptoms. Therefore, the Board must deny the claim for an increased rating.

Staged ratings are inapplicable as the Veteran's symptoms are unchanged during the pendency of the appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the Veteran's disabilities warrant referral for extra-schedular consideration. In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b) (1). There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate. See Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b) (1) (governing norms include marked

-10-

interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

In this case, the Veteran's symptoms are expressly contemplated by the rating schedules. As outlined above, the Veteran has an adjustment disorder manifested by symptoms such as mood swings, panic attacks more than weekly, impairment of short-term memory, irritability, hypervigilance, and exaggerated startle response. Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9400. The regulations and case law expressly consider each of these symptoms. In other words, Diagnostic Code 9400 adequately contemplates all of the Veteran's symptoms. Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.

As the preponderance of the evidence is against the claim of entitlement to service connection for chest pain and entitlement to an increased initial rating for an adjustment disorder, the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. §5107.

ORDER

Entitlement to service connection for chest pain is denied.

Entitlement to an increased initial rating for an adjustment disorder with mixed anxiety and depression is denied.

REMAND

The Board must remand the issue of an increased rating for asthma for further development. The Veteran was last afforded a VA examination for asthma is June 2009. The last treatment record for this disability is from February 2012. Review

- 11-

of the record shows that the Veteran's condition may have worsened since then. Accordingly, he should be afforded a new VA examination to determine the current severity of his disability.

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file. 38 C.F.R. § 3.159(c) (1), (2).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ must make efforts to obtain updated relevant VA treatment records. All records obtained should be associated with the claims file. If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.

2. The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers. If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers. The AOJ should document all steps taken to acquire these records. If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.

3. After numbers 1 and 2 have been completed, the Veteran should be afforded a VA examination and opinion to address the severity of his asthma. The examiner must review the physical and electronic claims file including

- 12-

the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.

The examiner must opine as to the severity and effects of the Veteran's disability, taking into account and commenting on the Veteran's daily inhalational medication the frequency and dosage of his systemic corticosteroid courses and immuno-suppressive medication.

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental

-13-

Statement of the Case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

LANA K. JENG       
Acting Veterans Law Judge, Board of Veterans' Appeals

- 14-



